Exhibit 10.11

PREPARED BY AND UPON RECORDING

PLEASE RETURN TO:

Paul P. Mattingly, Esq.

Seyfarth Shaw LLP

1545 Peachtree Street, N.E., Suite 700

ATLANTA, GEORGIA 30309-2401

CROSS-REFERENCE TO:

Agreement of Spreader, Consolidation and

Modification of Mortgage, recorded 9/22/05, at

CRFN 2005000xxxxxx; in the New York

County Office of the City Register.

 

 

 

250 WEST 57TH ST. ASSOCIATES L.L.C., as mortgagor

(Borrower)

to

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as mortgagee

(Lender)

 

 

FIRST AMENDMENT TO AGREEMENT OF SPREADER, CONSOLIDATION

AND MODIFICATION OF MORTGAGE AND SECURITY AGREEMENT

 

 

 

  Dated:    As of May 25, 2006      Location:    250 West 57th Street     
Block:    1028      Lot:    56      County:    New York County, New York     

Loan Number: 6 1xx xxx

  

 

 

 

THIS FIRST AMENDMENT TO AGREEMENT OF SPREADER, CONSOLIDATION AND MODIFICATION OF
MORTGAGE AND SECURITY AGREEMENT AMENDS THE “MORTGAGE” REFERRED TO HEREIN.
RECORDATION TAX IN THE AMOUNT OF ONE HUNDRED FIFTY-FOUR THOUSAND AND NO/100
DOLLARS ($154,000.00) WAS PAID IN CONNECTION WITH THE RECORDING OF THE ORIGINAL
INSTRUMENT. ACCORDINGLY, NO RECORDATION TAX IS DUE IN CONNECTION WITH THE
RECORDING OF THIS FIRST AMENDMENT TO AGREEMENT OF SPREADER, CONSOLIDATION AND
MODIFICATION OF MORTGAGE AND SECURITY AGREEMENT.

 

Prudential Loan No. 6 1xx xxx

Fisk Building – First Amendment to Spreader



--------------------------------------------------------------------------------

FIRST AMENDMENT TO AGREEMENT OF SPREADER, CONSOLIDATION AND

MODIFICATION OF MORTGAGE AND SECURITY AGREEMENT

FIRST AMENDMENT TO AGREEMENT OF SPREADER, CONSOLIDATION AND MODIFICATION OF
MORTGAGE AND SECURITY AGREEMENT (this “Amendment”) is made as of the 25th day of
May, 2006, by 250 WEST 57TH ST. ASSOCIATES L.L.C. (“Borrower”), a New York
limited liability company, having a principal place of business c/o Wien &
Malkin LLP, 60 East 42nd Street, New York, New York 10165, as mortgagor; to THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA (“Lender”), a New Jersey corporation,
having an office at 2200 Ross Avenue, Suite 4900E, Dallas, Texas 75201, as
mortgagee; and joined in by FISK BUILDING ASSOCIATES L.L.C. (“Ground Lessee”), a
New York limited liability company, having a principal place of business c/o
Wien & Malkin LLP, 60 East 42nd Street, New York, New York 10165.

WITNESSETH:

A. WHEREAS, Borrower, Lender, and Ground Lessee entered into that certain
Agreement of Spreader, Consolidation and Modification of Mortgage and Security
Agreement dated as of September 1, 2005, and recorded with the Office of the
Register of the City of New York on September 22, 2005 under CRFN 2005000xxxxxx
(the “Spreader and Consolidation Agreement”). The Spreader and Consolidation
Agreement consolidated certain mortgages referred to therein into a single lien
of $30,500,000.00, which lien encumbers the premises described on Exhibit A
annexed hereto and made part hereof.

B. WHEREAS, Borrower did make in favor of Lender that certain Amended, Restated
and Consolidated Mortgage Note dated September 1, 2005, in the original
principal amount of $30,500,000.00, as amended by that certain First Amendment
to Amended, Restated and Consolidated Mortgage Note dated of even date herewith
(as amended, the “Note “), which Note is secured in part by the Spreader and
Consolidation Agreement; and

C. WHEREAS, Borrower, Lender, and Ground Lessee now desire to amend the Spreader
and Consolidation Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree to amend the Spreader and Consolidation
Agreement as follows:

1. The definition of “Ground Lease” contained on Page 1 of the Spreader and
Consolidation Agreement is amended to include the Eighth Lease Modification
Agreement dated May 25, 2006.

2. The following new Section 2.10 (Property as a Single Asset) is added after
Section 2.09 of the Spreader and Consolidation Agreement:

“Section 2.10 Property as Single Asset. That (i) Borrower’s only asset is the
Property, and (ii) the Property generates substantially all of the gross income
of Borrower and there is no substantial business being conducted by Borrower
other than the business of operating the Property and the activities incidental
thereto.”

3. The following new Section 3.21 (Compliance with Property as Single Asset) is
added after Section 3.20 of the Spreader and Consolidation Agreement:

 

Prudential Loan No. 6 1xx xxx

Fisk Building – First Amendment to Spreader

 

1



--------------------------------------------------------------------------------

“Section 3.21 Compliance with Property as Single Asset. Borrower hereby
covenants and agrees that (i) during the term of the Loan, Borrower shall not
own any assets in addition to the Property, (ii) the Property shall remain as a
single property or project, and (iii) during the term of the Loan, the Property
shall generate substantially all of the gross income of Borrower and there shall
be no substantial business being conducted by Borrower other than the business
of operating the Property and the activities incidental thereto.”

4. Section 5.02 (Secondary Loan) of the Spreader and Consolidation Agreement is
hereby amended by deleting said Section 5.02 in its entirety and inserting the
following in lieu thereof:

“Section 5.02 Supplemental Loan. Notwithstanding Section 5.01, and provided no
Event of Default shall then exist under the Loan, Lender agrees, upon fifteen
(15) days written notice from Borrower to Lender that Borrower is about to
consummate a supplemental loan secured by the Property (a “Supplemental Loan”),
such Supplemental Loan shall be permitted if each of the following conditions
have been satisfied:

(a) the lender providing a Supplemental Loan (the “Supplemental Lender”) is an
insurance company, a bank, or other financial institution, unrelated to
Borrower, with assets in excess of One Billion Dollars ($1,000,000,000.00) or
other financial institution reasonably acceptable to Lender;

(b) the Debt Service Coverage Ratio (defined below) is at least 1.20 to 1.00 for
the preceding twelve (12) month period and Lender receives satisfactory evidence
that Debt Service Coverage Ratio of at least 1.20 to 1.00, taking into account
the Supplemental Loan for which Borrower is seeking Lender’s consent, will be
maintained for the next succeeding twelve (12) months;

(c) taking into account the Supplemental Loan, the Loan to Value Ratio (defined
below) does not exceed fifty-five percent (55 %), and the amount of such
Supplemental Loan, when combined with the outstanding principal balance of the
Loan, does not exceed Ninety Million Dollars ($90,000,000.00);

(d) Borrower shall pay to Lender at the time the Supplemental Loan is placed on
the Property a fee equal to Ten Thousand Dollars ($10,000.00);

(e) the loan documents evidencing the Supplemental Loan shall, in Lender’s
reasonable judgment, in no way affect the priority of Lender’s lien or adversely
affect any rights of Lender under the Documents;

(f) Lender and Borrower shall use commercially reasonable efforts to attempt to
negotiate a form of intercreditor agreement that is acceptable to both Borrower
and Lender and shall be used as the intercreditor agreement for any Supplemental
Loan, which intercreditor agreement shall provide, among other things, that any
Supplemental Lender shall be permitted to cure defaults under the Loan within
the cure periods provided in the Documents and upon acceleration of the Loan,
any Supplemental Lender shall have the right, within thirty (30) days of the
date of Lender’s acceleration of the Loan, to purchase the Loan and the First
Priority Loan (as defined herein) by paying an amount equal to the outstanding
principal balance of the Loan and the First Priority Loan, all accrued interest,
the prepayment premium, and all other sums due under the Documents and the First
Priority Documents and if there are then multiple Supplemental Lenders and more
than one Supplemental Lender elects to purchase the Loan and the First Priority
Loan, the most junior of the Supplemental Lenders making such election shall
have the sole right to purchase the Loan and the First Priority Loan;

 

Prudential Loan No. 6 1xx xxx

Fisk Building – First Amendment to Spreader

 

2



--------------------------------------------------------------------------------

(g) the Supplemental Lender shall not have the right to terminate any Lease in a
foreclosure (or other proceeding or action brought as a result of default under
the Supplemental Loan) without Lender’s prior written consent;

(h) the Supplemental Loan is permitted under the provisions of the ERISA
certificate and indemnification agreement described in Lender’s then-current
Guidelines; and

(i) the Supplemental Lender shall agree in writing that it will not sell,
convey, transfer or assign the Supplemental Loan to any entity which does not
meet the criteria set forth in clause (a) above, except pursuant to a
securitization of the Supplemental Loan either as a stand-alone or as part of a
pool; and

(j) Borrower pays all reasonable fees, costs and expenses incurred by Lender in
connection with such secondary financing, including, without limitation, all
legal, accounting, title insurance, documentary stamps taxes, intangible taxes,
mortgage taxes, recording fees, and appraisal fees, whether or not the
Supplemental Loan shall actually close.

The term “Loan to Value Ratio” shall mean the ratio, as reasonably determined by
Lender, of (i) the aggregate principal balance of all encumbrances against the
Property to (ii) the fair market value of the Property. The term “Debt Service
Coverage Ratio” shall mean the ratio, as reasonably determined by Lender,
calculated by dividing (i) net operating income (“NOI”) by (ii) total annual
debt service (“TADS”). NOI is the gross annual income realized from operations
of the Property for the applicable twelve (12) month period after subtracting
all necessary and ordinary operating expenses (both fixed and variable) for that
twelve (12) month period (assuming for expense purposes only that the Property
is 95% leased and occupied if actual leasing is less than 95%), including,
without limitation, utilities, administrative, cleaning, landscaping, security,
repairs, and maintenance, ground rent payments, management fees, reserves for
replacements, real estate and other taxes, assessments and insurance, but
excluding deduction for federal, state and other income taxes, debt service
expense, depreciation or amortization of capital expenditures, and other similar
non-cash items. Gross income shall be based on the cash actually received for
the preceding twelve months and projected income based on the leases in place
for the next succeeding twelve months, and ordinary operating expenses shall not
be prepaid. Documentation of NOI and expenses shall be certified by an officer
of Borrower with detail satisfactory to Lender and shall be subject to the
approval of Lender. TADS shall mean the aggregate debt service payments for any
given calendar year on the Loan and on all other indebtedness secured, or to be
secured, by any part of the Property.

Notwithstanding the foregoing, this Section 5.02 is personal to the original
Borrower [i.e. 250 West 57th St. Associates L.L.C.] and any wholly owned
affiliate to which the Property is transferred, and if, prior to the placement
of the Supplemental Loan on the Property, Borrower transfers ownership of the
Property to another person or entity, this Section 5.02 shall automatically
terminate and be of no further force or effect.

5. The following new Article XII – Special Provisions and Section 12.01
(Cross-Default and Notice Provisions) are added after Section 11.04 of the
Spreader and Consolidation Agreement:

 

Prudential Loan No. 6 1xx xxx

Fisk Building – First Amendment to Spreader

 

3



--------------------------------------------------------------------------------

“ARTICLE XII – SPECIAL PROVISIONS

Section 12.01 Cross-Default and Notice Provisions.

(a) On May 25, 2006, Borrower made in favor of Lender that certain Mortgage Note
Secured by Second Priority Mortgage in the amount of $12,410,000.00 (said note,
being herein referred to as the “Second Priority Note”), secured in part by a
Second Priority Mortgage and Security Agreement in favor of Lender, dated as of
May 25, 2006, to be recorded in the records of the New York County Office of the
City Register (said Second Priority Mortgage and Security Agreement being
hereinafter referred to as the “Second Priority Mortgage”) (the Second Priority
Mortgage, together with all documents evidencing, securing or relating to the
loan evidenced thereby [the “Second Priority Loan”], being hereinafter referred
to as the “Second Priority Documents,” as such Second Priority Documents may be
amended, supplemented or modified from time to time).

(b) Any default under any of the Documents or the Second Priority Documents,
shall constitute a default under the Documents and the Second Priority
Documents. In the event of a default under the Documents or the Second Priority
Documents, Borrower hereby acknowledges and agrees that: (A) Lender shall only
be obligated to send one (1) notice of default to the parties listed in
Section 9.02 of this Instrument for the particular loan that is in default, and
(B) said notice shall be deemed notice to Borrower under the Documents and the
Second Priority Documents.

(c) At any time that Lender has the right or option hereunder to apply any funds
in its possession to the Obligations, Lender shall be entitled to apply such
amounts to the Loan or the Second Priority Loan, regardless of whether under the
terms of the Loan or the Second Priority Loan such amounts are then due and
payable.

(d) This Instrument shall be in all respects subject and subordinate to the
Second Priority Mortgage made by Borrower in favor of Lender.

(e) In the event of a conflict between the provisions of the Documents and the
Second Priority Documents, the provisions of the Documents shall control.”

6. Section 10.05 (Assignment of Loan Documents) of the Spreader and
Consolidation Agreement is hereby amended by adding the following at the end of
such Section 10.05:

“In no event shall an assignment of the Note, this Instrument and the Documents
be permitted unless the Second Priority Note is purchased by the same proposed
assignee, and said purchase of the Second Priority Note and assignment of the
Second Priority Documents closes simultaneously with the purchase of the Note
and the assignment of the Documents contemplated in this Section 10.05.”

7. Capitalized terms used in this Amendment and not otherwise defined have the
meanings ascribed to them in the Spreader and Consolidation Agreement.

8. Except as modified by this Amendment, the Spreader and Consolidation
Agreement shall continue in full force and effect pursuant to its terms. If
there is any discrepancy between any terms of this Amendment and any terms of
the Spreader and Consolidation Agreement, the terms of this Amendment shall
control.

 

Prudential Loan No. 6 1xx xxx

Fisk Building – First Amendment to Spreader

 

4



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Prudential Loan No. 6 1xx xxx

Fisk Building – First Amendment to Spreader

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered as of the day and year first above set forth.

 

BORROWER:

 

250 WEST 57TH ST. ASSOCIATES L.L.C., a New York limited liability company

By:   /s/ Peter L. Malkin   Peter L. Malkin, Member

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

State of New York    )    ) ss.: County of New York    )

On the 22nd day of May in the year 2006, before me, the undersigned, personally
appeared Peter L. Malkin, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his capacity, and that by his signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Judy H. Love Signature and Office of individual taking acknowledgment

Judy H. Love

Notary Public, State of New York

No. 01LO48xxxxx

Qualified in Queens County

Commission Expires 11/17/06

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Prudential Loan No. 6 1xx xxx

Fisk Building – First Amendment to Spreader

 

6



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO FIRST AMENDMENT TO

AGREEMENT OF SPREADER, CONSOLIDATION AND

MODIFICATION OF MORTGAGE AND SECURITY AGREEMENT]

 

LENDER:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation

By:   /s/ Josh H. Harris   Name:   Josh H. Harris   Title:   Vice President

STATE OF GEORGIA                       )

                    )ss.:

COUNTY OF DEKALB                    )

On the 19 day of May, 2006, before me, the undersigned, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person on behalf of which the individual acted, executed the instrument.

 

/s/ Vicki R. Amendala Notary Public

Vicki R. Amendala

Notary Public – State of Georgia

Appointed in Barrow County

Commission Expires February 2, 2007

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Prudential Loan No. 6 1xx xxx

Fisk Building – First Amendment to Spreader

 

7



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO FIRST AMENDMENT TO

AGREEMENT OF SPREADER, CONSOLIDATION AND

MODIFICATION OF MORTGAGE AND SECURITY AGREEMENT]

 

GROUND LESSEE:

 

FISK BUILDING ASSOCIATES L.L.C., a New York limited liability company

By:   /s/ Peter L. Malkin   Peter L. Malkin, Member

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

State of New York             )

County of New York         ) ss.:

On the 22nd day of May in the year 2006, before me, the undersigned, personally
appeared Peter L. Malkin, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his capacity, and that by his signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Judy H. Love Signature and Office of individual taking acknowledgment

Judy H. Love

Notary Public, State of New York

No. 01LO48xxxxx

Qualified in Queens County

Commission Expires 11/17/06

 

Prudential Loan No. 6 1xx xxx

Fisk Building – First Amendment to Spreader

 

8



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF LAND

 

Prudential Loan No. 6 1xx xxx

Fisk Building – First Amendment to Spreader

 

9